Case 19-13972-jkf   Doc 39   Filed 01/28/20 Entered 01/28/20 12:23:59   Desc Main
                             Document      Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:Soomock Shim                      :   CHAPTER 13
      xxx-xx-1277                       :   CASE NO. 19-13972-JKF
      402 Victoria Drive                :
      Montgomeryville PA 18936          :   HEARING DATE: 3/2/2020
                                        :   TIME: 9:30 A.M.
                                        :   LOCATION: COURT ROOM No. 3
             Debtor                     :   United States Bankruptcy Ct.
                                        :   900 Market St., 2nd Floor
                                        :   Philadelphia, PA 19107

               MOTION TO VALUE COLLATERAL SECURING DEBT

     Soomock Shim, the above-captioned debtor, by and through

his attorney, Michael W. Gallagher, Esquire, does hereby pray

this Honorable Court determine the value of certain collateral

securing a debt or claim, and in support thereof does say and

aver as follows:

     1. The Movant is Soomock Shim, the Debtor in the present

Chapter 13 case.

     2. The Respondent is Santander Consumer USA, an Illinois

corporation engaged in the business of financing automobiles. The

respondent is not a bank or other insured depository institution.

     3. The instant Chapter 13 case was filed on June 21, 2019.

     4. The Respondent is a creditor of the Debtor, having a

claim for financing an automobile purchase by the Movant.

     5. The Movant purchased a 2013 Hyundai Sonata automobile

and financed same with the Respondent on November 30, 2012.

     6. Respondent has filed a proof of claim in the present case

in the amount of $10,365.00 and asserting that the vehicle in

question is worth $8,500.00. A copy of the proof of claim is

attached hereto as Exhibit “A”.

     7. At the time of the filing of the Debtor’s case, the loan
Case 19-13972-jkf   Doc 39   Filed 01/28/20 Entered 01/28/20 12:23:59   Desc Main
                             Document      Page 2 of 4


in question was more than 910 days old.

     8. Therefore, the loan principal may now be modified to an

amount equal to the fair market value of the security as of the

time of filing under 11 U.S.C. §506, as permitted under 11 U.S.C.

§1325. This has been done in the Debtor’s Plan.

     9. While the Bankruptcy Code does require that the value

placed on the item be that which a merchant would charge for such

an item, the Code also makes that value be for the item in it’s

actual condition at the time of filing. 11 U.S.C. §506(a)(2)

“...shall be based on the replacement value of such property as

of the date of the filing of the petition without deduction for

costs of sale or marketing.” While the costs of “sale and

marketing” are left in, any costs of repair, interest, cleaning,

etc. are conspicuously absent from the language of the section.

     10. The value quoted by the respondent creditor is the

believed to be either a suggested retail price or the balance of

the loan.

     11. Kelly Blue Book, a recognized guide for automobile

pricing, describes the “suggested retail price” or “typical

listing price” as follows:

     What is Typical Listing Price?
     Formerly known as Suggested Retail Price, the Kelley
     Blue Book Typical Listing Price is representative of
     dealers’ asking prices. It assumes that the vehicle has
     been fully reconditioned and has a clean title history.
     This price also takes into account the dealer’s profit,
     costs for advertising, sales commissions and other
     costs of doing business. The final sale price will
     likely be less depending on the vehicle’s actual
     condition, popularity, type of warranty offered and
     local market conditions. In other words, it’s the price
     you should expect a dealer to ask – not always the
     price you should pay.
Case 19-13972-jkf   Doc 39   Filed 01/28/20 Entered 01/28/20 12:23:59   Desc Main
                             Document      Page 3 of 4


Kelly Blue Book Frequently Asked Questions, which is found at

http://www.kbb.com/company/faq/used-cars/#uc_4 . A printed copy

of this FAQ, as of 1/28/2020, is attached hereto as Exhibit “B”.

     12. By definition, this is not the vehicle the Debtor has.

The Debtor’s vehicle is one “on the road”, not fully repaired,

polished, primed and sitting on a dealer’s lot, with a warranty

attached and ready for sale.

     13. One way to estimate the value of the actual vehicle in

the Debtor’s possession is to take the average of the prices of

the make and model vehicle between the dealer fair purchase price

and the private party valuation.

     14. The Kelly Blue Book estimate of the fair dealer price is

$7,766.00, as shown on the pricing report from Kelly Blue Book

online, which is attached hereto as Exhibit “C”. The Kelly Blue

Book estimate of the private party value of the vehicle in fair

condition is $6,232.00, as shown on the Kelly Blue Book pricing

report attached hereto as Exhibit “D”.

     16. The average of the two valuations is $6,999.00, which

Debtor offers as the appropriate valuation of the vehicle in

question.

     17. The Debtor does        consent to the entry of a final order

or judgment by the court if it is determined that the court,

absent consent of the parties, cannot enter a final order or

judgment consistent with Article III of the United States

Constitution.

WHEREFORE, Debtor respectfully prays that your Honorable

Court value the collateral, one 2013 Hyundai Sonata,
Case 19-13972-jkf   Doc 39   Filed 01/28/20 Entered 01/28/20 12:23:59   Desc Main
                             Document      Page 4 of 4


at a fair market value of $6,999.00.



                                            Respectfully submitted,



                                            /s/ Michael W. Gallagher
                                            Michael W. Gallagher, Esquire
                                            401 West Johnson Highway
                                            Suite 4
                                            East Norriton, PA 19401
                                            (484)679-1488
                                            (610)365-7919 Fax
                                            Attorney for Movant/Debtor
